Name: Council Regulation (EC) No 3362/94 of 20 December 1994 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1995 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: fisheries;  European construction
 Date Published: nan

 31 . 12. 94 Official Journal of the European Communities No L 363/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 3362/94 of 20 December 1994 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1995 and certain conditions under which they may be fished so that Member States can ensure the management of the fleets under their flag or jurisdiction; Whereas, in accordance with the procedure provided for in Article 2 of the Agreement on fisheries between the Euro ­ pean Economic Community, of the one part, and the Govern ­ ment of Denmark and the Home Government of the Faroe Islands, of the other part (2), the Parties have consulted on their reciprocal fishing rights for 1995 ; whereas these con ­ sultations have been successfully concluded; whereas, as a result, it is possible to fix the TACs, the Community shares and the quotas for certain joint and autonomous stocks, of which part is allocated to the Faroe Islands; Whereas, in accordance with the procedure provided in Articles 2 and 7 of the Fisheries Agreement between the European Economic Community and the Kingdom of Nor ­ way (3), the Community andNorway have held consultations concerning mutual fishing rights for the period until 31 March 1995 and the management of common biological resources; whereas the Community and Norway agreed to hold consultations on their mutual fishing rights for the remaining months of 1995 as early as possible in 1995 ; Whereas the Community has signed the United Nations Con ­ vention on the Law of the Sea, which contains principles and rules relating to the conservation and management of the liv ­ ing resources of the sea; Whereas, in the framework of its wider international obliga ­ tions, the Community participates in efforts to conserve fish stocks arising in international waters ; whereas the extent to which such stocks are fished by vessels of the Community should be viewed in the light of overall fishing activity and the contribution made hitherto by the Community towards their conservation should be taken into account; THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Com ­ munity, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture 0, and in particular Article 8 (4) thereof, Having regard to the 1985 Act ofAccession, and in particular Articles 157, 161 and 348 thereof, Having regard to the 1994Act ofAccession, and in particular Articles 121 and 122 thereof, Having regard to the proposal from the Commission, Whereas Article 4 ofRegulation (EEC) No 3760/92 requires the Council to formulate, in the light of the available scien ­ tific advice and, in particular, of the report prepared by the Scientific, Technical and Economic Committee for Fisheries, the measures necessary to ensure the rational and responsible exploitation of resources on a sustainable basis ; Whereas a management regime making full use of the new management possibilities given by Regulation (EEC) No 3760/92 cannot yet be achieved, due to the need to put into force certain measures for the control of fisheries, to further develop the appropriate administrative framework (licensing system) and to enhance scientific knowledge; whereas, until such a management regime is consolidated, limitation of exploitation rates should be guaranteed by the current TAC system; Whereas under the terms ofArticle 8 (4) ofRegulation (EEC) No 3760/92, it is incumbent upon the Council, in accordance withArticle 4, to determine for each fishery or group of fish ­ eries the total allowable catches (TAC); whereas fishing opportunities should be distributed between Member States in accordance with Article 8 (4) (ii); Whereas it is necessary to establish the principles and certain procedures of fishery management at the Community level, Whereas the International Baltic Sea Fishery Commission has recommended TACs for the stocks of cod, salmon, her ­ ring and sprat occurring in the waters of the Baltic Sea and the shares thereof for each contracting party; ( ») OJ No L 389, 31 . 12. 1992, p. 1 . 0 OJ No L 226, 29. 8. 1980, p. 12 . 0 OJ No L 226, 29. 8 . 1980, p. 48 . No L 363/2 Official Journal of the European Communities 31 . 12. 94 Whereas the International Baltic Sea Fisheries Commission has recommended certain technical measures for resource conservation and other dispositions on control of fishing activities, to be implemented by its Contracting Parties with effect from 1 January 1995 ; Whereas, pursuant to Article 122 of the 1994 Act of Acces ­ sion, the conditions under which allocations made in the framework of the Accession can be fished will remain iden ­ tical to those applicable immediately prior to the entry in force of the 1994 Treaty of Accession; Whereas improved economical utilization of certain stocks of herring requires them to be used for purposes other than direct human consumption; whereas the state of these stocks is such that, under appropriate management, there is no dan ­ ger in implementing such a measure; Whereas, pursuant to Article 2 (3) of the 1994 Treaty of Accession, the institutions of the Union may adopt before accession the measures referred to in Articles 94, 121 and 122 of the 1994 Act of Accession, HAS ADOPTED THIS REGULATION: Article 1 Whereas, m the case of certain stocks fished mainly for reduction to meal and oil, it does not appear necessary to make quota allocations; Whereas Article 161 of the 1985 Act ofAccession fixes the share ofthe TACs allocated to Spain for certain stocks in cer ­ tain zones and allocates flat-rate amounts of horse mackerel and blue whiting to Spain; Whereas those flat-rate amounts of blue whiting shall be divided among ICES sub-areas and divisions V b (EC zone), VI, VII and Vffl a, b and d; Whereas, pursuant to Article 158 of the 1985 Act of Acces ­ sion, a distinction is to be made between fishing for demersal species and fishing for species other than demersal; whereas the group to which blue whiting, anchovy and horse mack ­ erel belong should therefore be defined; Whereas, in order to ensure effective management of these TAC's, the specific conditions under which fishing opera ­ tions occur should be established; Whereas, in order to ensure a better exploitation ofthe quotas of herring, hake, blue whiting, mackerel and megrim, trans ­ fers ofa part of the quotas from the zone ofallocation to adja ­ cent zones should be allowed; Whereas, in order to ensure a better exploitation of the had ­ dock stocks in zones V b (EC zone), VI, XII andXTV, catches in zones V b and VI a should be limited; Whereas, taking account of the latest scientific advice, it is necessary to establish seasonal limitations on fishing activi ­ ties in the Celtic Sea in order to limit fishing for herring; Whereas catches of certain pelagic species and certain shrimps (Pandalus spp. except Pandalus montagui) may be taken with a mesh size which derogates from Community rules; whereas catches ofwhiting may be taken in conditions that derogate from Community rules; whereas scientific advice on these issues is already available; whereas, until the necessary amendments have been made to Council Regula ­ tion (EEC) No 3094/86 of 7 October 1986, laying down cer ­ tain technical measures for the conservation of fishery resources O, it is appropriate to extend the current condi ­ tions offishing for the abovementioned species as defined by Article 9 of Council Regulation (EC) No 3676/93 of 21 December 1993 fixing for certain fish stocks and groups of fish stocks, the total allowable catches for 1994 and certain conditions under which they may be fished (2); Whereas massive catches og young flatfish are being taken in the southern North Sea in autumn; whereas protection should be given to these fish, in order to achieve a better exploitation; This Regulation fixes for 1995, for certain fish stocks and groups of fish stocks, total allowable catches (TACs) per stock or group of stocks, the share of these catches available to the Community, the allocation of that share among Mem ­ ber States and the specific conditions under which these stocks may be fished (3). l For the purposes of this Regulation,the Skagerrak is bounded on the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and on the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast. For the purposes of this Regulation,the Kattegat is bounded on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast and on the south by a line drawn from Hasen0re to Gnibens Spids, from Korshage to Spods ­ bjerg and from Gilbjerg Hoved to Kullen. For tiie purposes of this Regulation, the North Sea shall com ­ prise ICES sub-area IV and that part of ICES division Ilia which is not covered by the definition of the Skagerrak given in this Article. 0) OJ No L 288, 11.10. 1986, p. 1 . Regulation as last amended by Regulation (EC) No 1796/94 (OJ No L 187, 22. 7. 1994, p. 1). (2) OJ No L 341 , 31 . 12. 1993, p. 1 . Regulation as amended by Regulation (EC) No 2761/94 (OJ No L 294, 15. 11 . 1994, p. 2). (3) The definition of the ICES and Cecaf areas referred to m this Regulation is given in Commission communications 85/C 347/05 (OJ No C 347, 31 . 12. 1985, p. 14) and 85/C 335/02 (OJ No C 335, 24. 12. 1985, p. 2) respectively. 31 . 12. 94 Official Journal of the European Communities No L 363/3 Article 2 TACs for stocks or groups of stocks to which Community rules apply and the share of these catches available to the Community are hereby fixed for 1995 as set out in Annex I. Article 3 The allocation among the Member States of the share avail ­ able to the Community of the TACs mentioned in Article 2 is fixed for 1995 in Annex I. This allocation shall be without prejudice to exchanges made pursuant to Article 9 ( 1 ) of Regulation (EEC) No 3760/92 and reallocations made pursuant toArticles 21 (4), 23 ( 1 ) and 32 (2) ofCouncil Regulation (EEC) No 2847/93 of 12 Octo ­ ber 1993 establishing a control system applicable to the com ­ mon fisheries policy (') ¢ (v) for mackerel, they are mixedwith horse-mackerel or pil ­ chard and themackerel does not exceed 10 % ofthe total weight of mackerel, horse-mackerel and pilchard on board and the catches are not sorted, or (vi) they are caught during the course of scientific investi ­ gations carried out under Regulation (EEC) No 3094/86 . All landings shall count against the quota, or, if the Commu ­ nity share has not been allocated between Member States by quotas, against the Community share, except for catches made under the provisions of (iii), (iv), (v) and (vi). 2. When fishing with nets whose mesh size is less than 32 mm in regions 1 and 2 other than the Skagerrak and the Kattegat and with nets whose mesh size is less than 40 mm in region 3, it shall be prohibited to retain on board catches of herring mixed with other species unless such catches are not sorted and unless the herring, if mixed with sprat only, does not exceed 10 % by weight of the total weight ofherring and sprat combined. When fishing with nets whose mesh size is less than 32 mm in regions 1 and 2 and with nets whose mesh size is less than 40 mm in region 3, it shall be prohibited to retain on board catches of herring mixed with other species unless such catches are not sorted and unless the herring, if mixed with other species whether or not including sprat, does not exceed 5 % by weight of the total weight of the herring and other species combined. 3 . The determination of the percentage of by-catches and their disposal shall be made in accordance with Article 2 of Regulation (EEC) No 3094/86. Article 4 As regards the herring stock of the North Sea and of the east ­ ern English Channel, transfers of up to 50 % of the quotas may be effected from ICES divisions IV c and VII d to ICES division IV b. As regards the hake stock in zones II a (EC zone) and IV (EC zone), Member States having a quota in this zone may, on exhaustion of this quota, make transfers from zones V b (EC zone), VI, VII, XII and XTV and from zones VIE a, b and d to zone II a (EC zone) and IV (EC zone). However, such transfers must be notified in advance to the Commission. Article 6 Blue whiting, anchovy and horse mackerel shall be consid ­ ered to be species other than demersal . Article 7 Article 5 1 . It shall be prohibited to retain on board or to land catches from stocks for which TACs or quotas are fixed unless: (i) the catches have been taken by vessels of a Member State having a quota and that quota is not exhausted; or (ii) the share of the TAC available to the Community (Com ­ munity share) has not been allocated by quota among Member States and the Community share has not been exhausted; or (iii) for all species other than herring and mackerel, they are mixed with other species and have been taken with nets whose mesh size is 32 mm or less in regions 1 and 2 or 40 mm or less in region 3 in accordance with Article 2 paragraph 1 of Regulation (EEC) No 3094/86, and are not sorted either on board or on landing; or (iv) for herring, they are within the limits of paragraph 2; or 1 . Fishing for herring shall be prohibited from 1 to 15 November 1995 within the area bounded by the following coordinates :  the south-east coast of Ireland at longitude 7 °30' W,  latitude 51 °15' N, longitude 7 °30' W,  latitude 51 °15' N, longitude 9 °00' W,  the south coast of Ireland at longitude 9 °00' W. 2 . The areas and periods described in this Article may be altered in accordance with the procedure laid down inArticle 18 of Regulation (EEC) No 3760/92.(&gt;) OJ No L 261 , 20. 10. 1993, p. 1 . No L 363/4 Official Journal of the European Communities 31 . 12. 94 Article 8 Baltic Sea, the Belts and the 0resund from 1 January to 31 December 1995 : (i) The weight ofundersized cod kept on boardmay amount to 5 % of the total catch of cod. By way of derogation from Regulation (EEC) No 2115/77 Q), directed fishing and landing of herring for pur ­ poses other than human consumption can be conducted, until 31 December 1995, by vessels flying the flag of Sweden or Finland and, in the Baltic Sea, on a pilot basis, by vessels fly ­ ing the flag ofotherMember States, within the rules provided in Council Regulation (EEC) No 1866/86 of 12 June 1986 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound (2). Article 9 By way of derogation from footnotes 11 , 12 and 13 in Annex I to Regulation (EEC) No 3094/86 the following pro ­ visions shall apply: (i) When fishing in region 3, except Skagerrak and Katte ­ gat, for the target species 'mackerel (Scomber scom ­ brus), horse mackerel (Trachurus trachurus), herring (Clupea harengus), pelagic Cephalopoda, sardine (Sar ­ dina pilchardus), and blue whiting (Micromesistius poutassouy , the use of 32 mm mesh shall be permitted until 31 December 1995. (ii) When fishing in region 3, except Skagerrak and Katte ­ gat, for the target species 'Shrimps (Pandalus spp., except Pandalus montagui)\ the use of 35 mm mesh shall be permitted until 31 December 1995 . (iii) The conditions for fishing for the target species 'whiting (Merlangius merlangus) in ICES sub-areas n, IV, V and VI (north of56 °N) shall remain valid until 31 December 1995'. (ii) The by-catch ofcod in herring and sprat fishing shall not exceed 10 % by weight. No more than 5 % of this by ­ catch of this cod may be undersized. (iii) It shall be prohibited to use trawls, Danish seines or gill ­ nets having a mesh opening (measured when wet) smaller than that specified for the fisheries listed below: (a) cod gillnets, and trawls and Danish seines with spe ­ cial devices such as exit windows or any other design with at least a selectivity at level of 50 % retention lenght of 38 cm and listed in Annex II of this Regulation: 105 mm (3); Normal trawl and Danish seines : 120 mm (2) (4); (b) flatfish in subdivisions 22 to 27 fished with gillnets, normal trawls and Danish seines : 120 mm (2) (5) (6); (c) flatfish in subdivision 28, fished with gillnets, nor ­ mal trawls and Danish seines : 110 mm (2); (d) flatfish in subdivisions 29 and 32, south of latitude 59 °30' N fished with (i) gillnets : 100 mm, (ii) nor ­ mal trawls and Danish seines : 110 mm (2); (e) flatfish fished with trawl and Danish seines with special selectivity devices as specified in (a): 105 mm (2) (5); (f) herring in subdivisions 22 to 27: 32 mm; (g) herring in subdivisions 28 to 29, south of latitude 59 °30' N: 28 mm; (h) herring in subdivisions 30 to 32 and subdivision 29, north of latiude 59 °30/ N: 16 mm; (i) sprat in the whole Convention area: 16 mm. (iv) When fishing for cod, only authorized gear for the cod fishery, as defined in subparagraph (iii), or gear with a larger mesh opening, shall be allowed to be kept on board. If there is any other gear on board, landing of cod shall be prohibited. Article 10 By way ofderogation from the second subparagraph ofpara ­ graph (a) ofArticle 9 (3) of Regulation (EEC) No 3094/86, the period of enlargement of the area in which beam trawling is banned shall be from 1 January to 31 December 1995 . Article 11 Fishing for cod shall be prohibited m the Baltic Sea, the Belts and the 0resund from 1 June to 31 August 1995. Article 12 By way of derogation fromArticles 3 , 5 and 6 ofRegulation (EEC) No 1866/86 the following provisions will apply in the (3) Notwithstanding Article 13 of this Regulation, this measure shall take effect from 1 June 1995 . (4) Applied to the meshes of the last eight metres of the net mea ­ sured from the codline with the meshes stretched lengthwise. (s) With the exemption of sole fishing in subdivisions 22 and 23 . (6) With the exemption of subdivisions 22 to 24, west of WOO' E, where nomal trawls and Danish seines with a mesh opening of 90 mm shall be allowed. (0 OJ No L 247, 28. 9. 1977, p. 2 . (2) OJ No L 162, 18. 6. 1986, p. 1 . Regulation as last amended by Regulation (EEC) No 2156/91 (OJ No L 201 , 24. 7. 1991 , p. 1 ). 31 . 12. 94 Official Journal of the European Communities No L 363/5 Article 13 This Regulation shall enter into force on the day of its pub ­ lication in the Official Journal ofthe European Communities. For the new Member States, this Regulation shall enter into force on the date of accesion. It shall apply with effect from 1 January 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1994. For the Council The President J. BORCHERT No L 363/6 Official Journal of the European Communities 31 . 12. 94 ANEXO I / BILAG I / ANHANG I / Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / / ANNEX I / ANNEXE I / ALLEGATO I / BIJLAGE / / ANEXO I TAC en 1995 por especie y zona y la distribuciÃ ³n, entre los Estados miembros, de la parte asignada a la Comunidad (en toneladas peso vivo) TAC for 1995 pr. bestand og pr. omrÃ ¥de og fordelingen blandtmedlemsstaterne afFÃ ¦llesskabets andel (tons levende vÃ ¦gt) TAC fÃ ¼r 1995 je Bestand und Bereich und die Aufteilung des fÃ ¼r die Gemeinschaft verfÃ ¼gbaren Anteils auf die Mitgliedstaaten (in Tonnen Lebendgewicht) TAC Ã ±Ã ½Ã ¬ Ã ±ÃÃ Ã ¸Ã µÃ ¼Ã ± Ã ºÃ ±Ã ¹ Ã ¶Ã Ã ½Ã · Ã ³Ã ¹Ã ± Ã Ã ¿ 1995, Ã ºÃ ±Ã ¸Ã Ã  Ã ºÃ ±Ã ¹ Ã · Ã ºÃ ±Ã Ã ±Ã ½Ã ¿Ã ¼Ã ® Ã ¼Ã µÃ Ã ±Ã ¾Ã  Ã Ã Ã ½ Ã ºÃ Ã ±Ã Ã Ã ½ Ã ¼Ã µÃ »Ã Ã ½ Ã Ã ¿Ã ½ Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿Ã Ã ¿Ã Ã ·Ã ½ Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± Ã ¼Ã µÃ Ã ¹Ã ´Ã ¯Ã ¿Ã (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã  Ã ¶Ã Ã ½Ã Ã ±Ã ½Ã ¿Ã  Ã ²Ã ¬Ã Ã ¿Ã Ã ) TACs by stock and by area for 1995 and the allocation among the Member States of the share available to the Community (in tonnes live weight) TAC pour 1995 par stock et par zone ainsi que la rÃ ©partition entre les Ã tats membres de la part attribuÃ ©e Ã la CommunautÃ © (en tonnes poids vif) TAC per il 1995 per popolazione e per zona e la ripartizione tra gli Stati membn della parte disponibile per la ComunitÃ (in tonnellate peso vivo) TAC voor 1995, per bestand en per gebied en de verdeling over de Lid-Staten van het voorde Gemeenschap beschikbare aandeel (in ton levend gewicht) TAC para 1995 por existÃ ªncia e por zona e a repartiÃ §Ã £o, entre os Estados-membros, da parte atribuÃ ­da a Comunidade (em toneladas peso vivo) Species: Herring Clupea harengus Zone ma BelgiÃ «/Belgique (*) Precautionary TAC. Danmark 20 470 (0 (') No fishing of this quota may take place, in the Skagerrak, Deutschland 330 (2) within 4 miles of the baselines of the Kingdom of Norway. Ã Ã »Ã »Ã ¬Ã ´Ã ± (2) No fishing of this quota may take place, in the Skagerrak, EspaÃ ±a within 12 miles of the baselines of the Kingdom of Nor ­ France way. Ireland 0 This TAC and the corresponding allocations are valid only Italia until 31 March 1995 . Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 21420(0 United Kingdom EC 42 220 TAC 42 720 (*) (3) 31 . 12. 94 Official Journal of the European Communities No L 363/7 Zone HI b, c, d (')Species: Herring Clupea harengus BelgiÃ «/Belgique Q Community waters . Danmark 32 140 (2) Of which, for Germany and Denmark together, no more Deutschland 97 450 than 3 000 1 may be fished in the Estonian zone; no more Ã Ã »Ã »Ã ¬Ã ´Ã ± than 2 000 1 in die Latvian zone, and no more than 1 000 1 EspaÃ ±a in the Lithuanian zone. France (3) Of which no more than 1 500 1 may be fished in Estonian Ireland waters. Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 34 430 (3) Sverige 119 180 United Kingdom EC 283 200 0 TAC 307 700 Species: Herring Zone III d (Management Unit 3) (') Clupea harengus BelgiÃ «/Belgique (') As defined by IBSFC in 1994. Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 90 .1 80 Sverige 19 820 United Kingdom EC 110 000 TAC 110000 Species: Herring Zone Ã a C1), Ã V a, b Clupea harengus BelgiÃ «/Belgique (') Community waters . Danmark 21 780 (2) May only be fished in Ã V a and IV b. Deutschland 14 770 (3) Of which no more than 16 700 1 may be fished in waters Ã Ã »Ã »Ã ¬Ã ´Ã ± under the sovereignty or jurisdiction of Norway. EspaÃ ±a (4) Member States must inform the Commission of their land ­ France 5 610 ings of Herring, distinguishing between ICES Divisions Ã a, Ireland IV a and IV b. Italia (5) This TAC and the corresponding allocations are valid only Luxembourg until 31 March 1995 . Nederland 22 020 Ã sterreich Portugal Suomi/Finland Sverige 1 490 (2) United Kingdom 21 760 EC 87 430 (3) (4) TAC 87 430 0 No L 363/8 Official Journal of the European Communities 31 . 12. 94 Zone IV c, VII dSpecies: Herring Clupea harengus BelgiÃ «/Belgique 3 440 O This TAC and the corresponding allocations are valid only Danmark 260 until 31 March 1995 . Deutschland 260 (*) Precautionary TAC. Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 6 410 Ireland Italia Luxembourg Nederland S 020 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 280 EC 16 670 TAC 16 670 (l) (*) Species: Herring Zone V b ('), VI a, N (2), VI b Clupea harengus BelgiÃ «/Belgique C 1) Community waters . Danmark (2) Reference is to the herring stock in ICES Division VI a, Deutschland 6 720 north of 56 °00/ N and in that part of VI a which ist situated Ã Ã »Ã »Ã ¬Ã ´Ã ± east of 07 °00' W and north of 55 °00' N, excluding the EspaÃ ±a Clyde. France 1 270 (*) Precautionary TAC. Ireland 9 080 Italia Luxembourg Nederland 6720 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 46 350 EC 70 140 TAC 77 000 (*) Species: Herring Zone VI a, S 0, VÃ b, c Clupea harengus BelgiÃ «/Belgique C1) Reference is to the herring stock in ICES Division VI a, Danmark south of 56 °00' N and west of 07 °00' W. Deutschland (*) Precautionary TAC. Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland 25 450 Italia Luxembourg Nederland 2 550 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 28 000 TAC 28 000 (*) 31 . 12. 94 Official Journal of the European Communities No L 363/9 Species: Herring Clupea harengus Zone VI a Clyde (') BelgiÃ «/Belgique (0 Clyde stock; reference is to the herring stock in the mari ­ Danmark time area situated to the north-east of a line drawn between Deutschland Mull of Kintyre and Corsewall Point. Ã Ã »Ã »Ã ¬Ã ´Ã ± (*) Precautionary TAC. EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 000 EC 1 000 TAC 1 000 ( ¦) Species: Herring Zone Vila C) Clupea harengus BelgiÃ «/Belgique (*) ICES Division VÃ a is reduced by the area added to the Danmark Celtic Sea bounded: Deutschland  to the north by latitude 52 30' N, Ã Ã »Ã »Ã ¬Ã ´Ã ±  to the south by latitude 52 00' N, EspaÃ ±a  to the west by the coast of Ireland, France  to the east by the coast of the United Kingdom. Ireland 1 820 (*) Precautionary TAC. Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 5 180 EC 7 000 TAC 7 000 (*) Species: Herring Zone VÃ e, f Clupea harengus BelgiÃ «/Belgique (*) Precautionary TAC. Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 500 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 500 EC 1000 TAC 1000 (*) No L 363/10 Official Journal of the European Communities 31 . 12. 94 Species: Herring Clupea harengus Zone VII g, h, j , k 0 BelgiÃ «/Belgique (') Increased by zone bounded: Danmark  to the north by latitude 52 30' N, Deutschland 230  to the south by latitude 52 00' N, Ã Ã »Ã »Ã ¬Ã ´Ã ±  to the west by the coast of Ireland, EspaÃ ±a  to the east by the coast of the United Kingdom. France 1 300 (*) Precautionary TAC. Ireland 18 140 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 30 EC 21 000 TAC 21 000 (*) Species: Anchovy Zone VÃ I Engraulis encrasicolus BelgiÃ «/Belgique (*) Precautionary TAC. Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 29 700 France 3 300 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 33 000 TAC 33 000 (*) Species: Anchovy Zone DC, X, COPACE 34.1.1 ( ») Engraulis encrasicolus BelgiÃ «/Belgique (*) Precautionary TAC. Danmark C) Community waters. Deutschland (2) May be fished only in the waters under the sovereignty or Ã Ã »Ã »Ã ¬Ã ´Ã ± within the jurisdiction of the Member State concerned, or in EspaÃ ±a 5 740 (2) international waters of the zone concerned. France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 6 260 (2) Suomi/Finland Sverige United Kingdom EC 12000 TAC 12 000 (*) 31 . 12. 94 Official Journal of the European Communities No L 363/11 Species: Cod Gadus morhua Zone I, II b BelgiÃ «/Belgique 0 Available to all Member States except Sweden, Finland, Danmark Germany, Spain, France, Portugal and United Kingdom. Deutschland 4 820 (2) The allocation of the share of the cod stock available to the Ã Ã »Ã »Ã ¬Ã ´Ã ± Community in the zone Spitzbergen and Bear Island is EspaÃ ±a 11500 entirely without prejudice to the rights and obligations France 2 130 deriving from the 1920 Treaty of Paris . Ireland Italia Luxembourg Nederland Ã sterreich Portugal 2 390 Suomi/Finland Sverige United Kingdom 3 130 250 ( ») EC 24 220 TAC 24 220 (2) Species: Cod Zone IÃ a Skagerrak Gadus morhua BelgiÃ «/Belgique 10 0 (*) Precautionary TAC. Danmark 4 140 (2) 0 No fishing of this quota may take place, in the Skagerrak, Deutschland 100 C) within 12 miles of the baselines of the Kingdom of Nor ­ Ã Ã »Ã »Ã ¬Ã ´Ã ± way. EspaÃ ±a (2) No fishing of this quota may take place, in the Skagerrak, France within 4 miles of the baselines of the Kingdom of Norway. Ireland (3) This TAC and the corresponding allocations are valid only Italia until 31 March 1995 . Luxembourg Nederland 30 0 Ã sterreich Portugal Suomi/Finland SverigÃ ¨ 720 0 United Kingdom EC 5 000 TAC 5 000 (*) 0 Species: Cod Zone Ã I a Kattegat Gadus morhua BelgiÃ «/Belgique (*) Precautionary TAC. Danmark 4 130 Deutschland 90 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 2 480 United Kingdom EC 6700 TAC 6 700 (*) No L 363/12 Official Journal of the European Communities 31 . 12. 94 Species: Cod Gadus morhua Zone m b, c, d 0 BelgiÃ «/Belgique (0 Community waters. Danmark 27 120 (2) Excluding an additional 60 1 of flatfish as bycatch in waters Deutschland 11 860 of the Community as constituted in 1994. Ã Ã »Ã »Ã ¬Ã ´Ã ± (3) Of which, for Germany and Denmark together, no more EspaÃ ±a than 400 1 may be fished in the Estonian zone; no more France than 400 1 in die Latvian zone, and no more than 300 1 in Ireland the Lithuanian zone. Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 1 310 Sverige 19 1 10 (2) United Kingdom EC 594000 TAC 60900 Species: Cod Zone Ã a ( ·), IV Gadus morhua BelgiÃ «/Belgique 1 100 (') Community waters . Danmark 6 340 (2) Of which no more than 13 500 1 may be fished in waters Deutschland 4 020 under the sovereignty or jurisdiction of Norway. Ã Ã »Ã »Ã ¬Ã ´Ã ± (3) This TAC and the corresponding allocations are valid only EspaÃ ±a until 31 March 1995 . France 1 360 Ireland Italia Luxembourg Nederland 3 580 Ã sterreich Portugal Suomi/Finland Sverige 40 United Kingdom 14 560 EC 31000 (2) TAC 31 000 (3) Species: Cod Zone V b ('), VI, Ã §Ã , XÃ V Gadus morhua BelgiÃ «/Belgique 40 C1) Community waters. Danmark (2) Of which no more than 340 tonnes may be taken in ICES Deutschland 370 (2) Divisions V b (EC zone), VI a. Ã Ã »Ã »Ã ¬Ã ´Ã ± (3) Of which no more than 3 665 tonnes may be taken in ICES EspaÃ ±a Divisions V b (EC zone), VI a. France 4 005 (3) (4) Of which no more than 1 885 tonnes may be taken in ICES Ireland 1 945 (4) Divisions V b (EC zone), VI a. Italia (5) Of which no more than 6 070 tonnes may be taken in ICES Luxembourg Divisions V b (EC zone), VI a. Nederland (*) Precautionary TAC. Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 6 640 (5) EC 13 000 TAC 13 000 (*) 31 . 12. 94 Official Journal of the European Communities No L 363/13 Species: Cod Gadus morhua Zone Vila BelgiÃ «/Belgique 75 Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 215 Ireland 3 820 Italia Luxembourg Nederland 20 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 670 EC 5 800 TAC 5 800 Species: Cod Zone VÃ b-k, VM, IX, X, CECAF 34.1.1 ( ») Gadus morhua BelgiÃ «/Belgique 760 (2) (') Community waters . Danmark (2) May not be fished in the waters under the sovereignty or Deutschland jurisdiction of Spain and Portugal. Ã Ã »Ã »Ã ¬Ã ´Ã ± (*) Precautionary TAC. EspaÃ ±a France 12 990 (2) Ireland 1 730 (2) Italia Luxembourg Nederland 110 (2) Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 410 (2) EC 17 000 TAC 17 000 ( ¦) Species: Megrims Zone V b 0, VI, XII, XIV Lepidorhombus spp. BelgiÃ «/Belgique 0 Community waters . Danmark (*) Precautionary TAC. Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 550 France 2 140 Ireland 630 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 520 EC 4 840 TAC 4 840 (*) No L 363/14 Official Journal of the European Communities 31 . 12. 94 Species: Megrims Lepidorhombus spp. Zone VII BelgiÃ «/Belgique 540 (l) Of which 300 tonnes may be fished in the zone V b (EC Danmaik zone), VI, XÃ , XIV when the quota in the zone V b (EC Deutschland zone), VÃ , XÃ , XIV is exhausted. Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 6 000 (') France 7 280 Ireland 3 310 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 2 870 EC 20000 TAC 20000 Species: Megrims Zone VIÃ a, b, d, e Lepidorhombus spp. BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 1 430 France 1 160 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 2590 TAC 2 590 Species: Megrims Zone VIII c, IX, X, CECAF 34.1.1 (') Lepidorhombus spp. BelgiÃ «/Belgique C) Community waters. Danmark (2) May be fished in the waters under the sovereignty or within Deutschland the jurisdiction of Spain or Portugal, or in the international Ã Ã »Ã »Ã ¬Ã ´Ã ± waters of the zone concerned.. EspaÃ ±a 5 540 (2) (3) May not be fished in the waters under the sovereignty or France 280 (3) the jurisdiction of Portugal. Ireland (*) Precautionary TAC. Italia Luxembourg Nederland Ã sterreich Portugal 180 (2) Suomi/Finland Sverige United Kingdom EC 6000 TAC 6 000 (*) 31 . 12. 94 Official Journal of the European Communities No L 363/15 Species: AnglerfÃ ¬sh Lophiidae Zone Vb (1), VI, XII, XIV BelgiÃ «/Belgique 310 (') Community waters . Danmark (*) Precautionary TAC. Deutschland 350 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a s 330 France 3 800 Ireland 860 Italia Luxembourg Nederland 300 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 2 650 EC 8 600 TAC 8 600 (*) Species: Anglerfish Zone VII Lophiidae BelgiÃ «/Belgique 1 660 Danmark Deutschland 190 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 660 France 10 670 Ireland 1 360 Italia Luxembourg Nederland 220 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 3 240 EC 18 000 TAC 18 000 Species: Anglerfish Zone VIII a, b, d Lophiidae BelgiÃ «/Belgique 0) Of which 100 tonnes may be fished in the zone VII when Danmark the quota in the zone VII is exhausted. Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 780 (0 France 4 370 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 5 150 TAC 5 150 No L 363/16 Official Journal of the European Communities 31 . 12. 94 Species : Anglerfish Lophiidae Zone VIII e BelgiÃ «/Belgique (') Available to all Member States except Sweden and Finland. Danmark (*) Precautionary TAC. Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 100(0 EC 100 TAC 100 (*) Species: Anglerfish Zone VÃ I c, IX, X, CECAF 34.1.1 C) Lophiidae BelgiÃ «/Belgique (0 Community waters . Danmark (2) May be fished only in the waters under the sovereignty or Deutschland within the jurisdiction of Spain or Portugal, or in the inter ­ Ã Ã »Ã »Ã ¬Ã ´Ã ± national waters of the zone concerned. EspaÃ ±a 10 830 (2) (3) May not be fished in the waters under the sovereignty or France 10 (3) the jurisdiction of Portugal. Ireland (*) Precautionary TAC. Italia Luxembourg Nederland Ã sterreich Portugal 2 160 (2) Suomi/Finland Sverige United Kingdom EC 13 000 TAC 13 000 (*) Species: Capelin Zone Ã ¼b Mallotus villosus BelgiÃ «/Belgique 0 Without prejudice to the Community rights and subject to Danmark revision in the light of scientific advice. Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal % Suomi/Finland Sverige United Kingdom EC 0 C1 ) TAC 0 0 31 . 12. 94 Official Journal of the European Communities No L 363/17 Species: Haddock Melanogrammus aeglefinus Zone m a, III b, c, d 0 BelgiÃ «/Belgique 10 (2) 0 Community waters. Danmark 1 840 0 (2) No fishing of this quota may take place, in the Skagerrak, Deutschland 1200 within 12 miles of the baselines of the Kingdom of Nor ­ Ã Ã »Ã »Ã ¬Ã ´Ã ± way. EspaÃ ±a (3) No fishing of this quota may take place, in the Skagerrak, France within 4 miles of the baselines of ¿he Kingdom of Norway. Ireland (4) Excluding an estimated 1 000 1 of industrial by-catch. Italia (5) This TAC and the corresponding allocations are valid only Luxembourg until 31 March 1995 . Nederland 10 (2) (*) Precautionary TAC. Ã sterreich Portugal Suomi/Finland Sverige 220 (3) United Kingdom EC 2 200 0 TAC 3 200 (5) (*) Species: Haddock Zone Ã a 0, IV Melanogrammus aeglefinus BelgiÃ «/Belgique 420 i1) Community waters. Danmark 2 870 (2) Excluding an estimate 1 700 1 of industrial by-catch. Deutschland 1 820 0 Of which no more than 23 300 1 may be fished in waters Ã Ã »Ã »Ã ¬Ã ´Ã ± under the sovereignty or jurisdiction of Norway. EspaÃ ±a (4) This TAC and the corresponding allocations are valid only France 3 180 until 31 March 1995 . Ireland Italia Luxembourg Nederland 310 Ã sterreich Portugal Suomi/Finland Sverige 200 United Kingdom 30 500 EC 39 300 00 TAC 41000 0 Species: Haddock Zone V b 0, VI, Ã §Ã , XIV Melanogrammus aeglefinus BelgiÃ «/Belgique 50 0 0 Community waters . Danmark 0 Of which no more than 30 tonnes may be fished in Divi ­ Deutschland 60 0 sions V b and VI a. Ã Ã »Ã »Ã ¬Ã ´Ã ± 0 Of which no more than 40 tonnes may be fished in Divi ­ EspaÃ ±a sions V b and VI a. France 2 300 0 0 Of which no more than 1 605 tonnes may be fished in Divi ­ Ireland 1 805 0 sions V b and VI a. Italia 0 Of which no more than 1 570 tonnes may be fished in Divi ­ Luxembourg sions V b and VI a. Nederland 0 Of which no more than 11 755 tonnes may be fished in Ã sterreich Divisions V b and VI a. Portugal (*) Precautionary TAC. Suomi/Finland Sverige United Kingdom 16 785 0 EC 21000 TAC 21 000 (*) No L 363/18 Official Journal of the European Communities 31 . 12. 94 Species: Haddock Melanogrammus aeglefinus Zone VII, VIII, IX, X, CECAF 34.1.1 ( ») BelgiÃ «/Belgique 70 (2) (') Community waters. Danmark (2) May not be fished in the waters under the sovereignty or Deutschland jurisdiction of Spain and Portugal. Ã Ã »Ã »Ã ¬Ã ´Ã ± (*) Precautionary TAC. EspaÃ ±a France 4 000 (2) Ireland 1 330 (2) Italia ' Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 600 (2) EC 6000 TAC 6000 (*) Species: Whiting Zone ma Merlangius merlangus BelgiÃ «/Belgique (') Excluding an estimaded 3 400 1 of industrial by-catch. Danmark 1 420 (2) (2) No fishing of this quota may take place, in the Skagerrak, Deutschland within 4 miles of the baselines of the Kingdom of Norway. Ã Ã »Ã »Ã ¬Ã ´Ã ± (3) No fishing of this quota may take place, in the Skagerrak, EspaÃ ±a within 12 miles of the baselines of the Kingdom of Nor ­ France way. beland (4) This TAC and the corresponding allocations are. valid only Italia until 31 March 1995. Luxembourg (*) Precautionary TAC. Nederland 10 (3) Ã sterreich Portugal Suomi/Finland Sverige 150 (2) United Kingdom EC 1 580 ( ») TAC 4 980 (4) (*) Species: Whiting Zone Ã a C), IV Merlangius merlangus BelgiÃ «/Belgique 690 C1) Community waters . Danmark 2 980 (2) Excluding an estimaded 7 500 1 of industrial by-catch. Deutschland 770 (3) Of which no more than 10 000 1 may be fished in waters Ã Ã »Ã »Ã ¬Ã ´Ã ± under the sovereignty or jurisdiction of Norway. EspaÃ ±a (4) This TAC and the corresponding allocations are valid only France 4470 until 31 March 1995. Ireland Italia Luxembourg Nederland 1 720 Ã sterreich Portugal Suomi/Finland Sverige 10 United Kingdom 11 860 EC 225000 (3) TAC 30 000 (4) 31 . 12. 94 Official Journal of the European Communities No L 363/19 Species: Whiting Merlangius merlangus Zone V b ('), VI, XII, XIV BelgiÃ «/Belgique Ã ¶1) Community waters . Danmark (*) Precautionary TAC. Deutschland 20 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 415 Ireland 1980 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 4 385 EC 6 800 TAC 6 800 (*) Species: Whiting Zone Vila Merlangius merlangus BelgiÃ «/Belgique 20 (*) Precautionary TAC. Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 275 Ireland 4 605 Italia Luxembourg Nederland 5 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 3 095 EC 8 000 TAC 8 000 (*) Species: Whiting Zone VII b-k Merlangius merlangus BelgiÃ «/Ã elgique 240 (*) Precautionary TAC. Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 15 010 Ireland 6 950 Italia Luxembourg Nederland 120 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 2 680 EC 25 000 TAC 25 000 (*) No L 363/20 Official Journal of the European Communities 31 . 12. 94 Species: Whiting Merlangius merlangus Zone VIE BelgiÃ «/Belgique (') May be fished only in the waters under the sovereignty or Danmark within the jurisdiction of the Member State concerned, or in Deutschland international waters of the zone concerned. Ã Ã »Ã »Ã ¬Ã ´Ã ± (*) Precautionary TAC. EspaÃ ±a 2 000 (') France 3 000 0 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 5 000 TAC 5000 (*) Species: Whiting Zone IX, X, CECAF 34.1.1 (') Merlangius merlangus BelgiÃ «/Belgique (') Community waters . Danmark (*) Precautionary TAC. Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 2 640 Suomi/Finland Sverige United Kingdom EC 2 640 TAC 2640 (*) Species: Hake Zone IÃ a, m b, c, d (&gt;) Merluccius merluccius BelgiÃ «/Belgique 0) Community waters . Danmark 1 540 (2) (2) No fishing of this quota may take place, in the Skagerrak, Deutschland within 4 miles of the baselines of the Kingdom of Norway. Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 120 (2) United Kingdom EC 1 660 TAC 1 660 31 . 12. 94 Official Journal of the European Communities No L 363/21 Species: Hake Merluccius merluccius Zone Ha C), IV BelgiÃ «/Belgique 30 (') Community waters . Danmark 1 110 Deutschland 130 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 250 Ireland Italia Luxembourg Nederland 60 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 350 EC 1 930 TAC 1 930 Species: Hake Zone V b Q, VI, VII, XII, XIV Merluccius merluccius BelgiÃ «/Belgique 280 (') Community waters . Danmark (2) Of which 800 1 may be fished in the zone VIE a, b, d, e, Deutschland when the quota in the zone VIII a, b, d, e is exhausted. Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 9 110 (2) France 14 090 (2) Ireland 1 700 Italia Luxembourg Nederland 180 Ã sterreich Portugal Suomi/Finland Sverige United ICingdom 5 550 EC 30910 TAC 30 910 Species: Hake Zone VIII a, b, d, e Merluccius merluccius BelgiÃ «/Belgique 10 (2) 0) Of which 1 000 1 may be fished in the zone V b (EC zone), Danmark VI, VII, Ã §II, XIV, when the quota in the zone V b (EC Deutschland zone), VI, VII, Ã §II, XIV is exhausted. Ã Ã »Ã »Ã ¬Ã ´Ã ± (2) May not be fished in the waters under the sovereignty or EspaÃ ±a 6 340 ( ·) jurisdiction of Spain. France 12 940 (3) (3) Of which 1 800 1 may be fished in the zone V b (EC zone), Ireland VI, VII, Ã §II, XIV, when the quota in the zone V b (EC Italia zone), VI, VII, XII, XIV is exhausted. Luxembourg Nederland 20 (2) Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 20 620 TAC 20 620 No L 363/22 Official Journal of the European Communities 31 . 12. 94 Species: Hake Merluccius merluccius Zone Vm c, IX a, X, CECAF 34.1.1 0 BelgiÃ «/Belgique 0) Community waters. Danmark (2) May be fished only in the waters under the sovereignty or Deutschland within the jurisdiction of the Member State concerned, or in Ã Ã »Ã »Ã ¬Ã ´Ã ± international waters of the zone concerned, except for EspaÃ ±a S 440 (2) 850 tonnes which may be fished in the waters under the France 520 (3) sovereignty or within the jurisdiction of Portugal. Ireland (3) May not be fished in the waters under the sovereignty or Italia jurisdiction of Portugal. Luxembourg (4) May be fished only in the waters under the sovereignty or Nederland within the jurisdiction of the Member State concerned, or in Ã sterreich international waters of the zone concerned, except for Portugal 2 540 (4) 850 tonnes which may be fished in the waters under the Suomi/Finland sovereignty or within the jurisdiction of Spain. Sverige United Kingdom EC 8 500 TAC 8 500 Species: Blue whiting Zone Ã a C), IV (0 Micromesistius poutassou BelgiÃ «/Belgique Q Community waters. Danmark 0 Available to all Member States except Spain, Portugal Swe ­ Deutschland den and Finland. Ã Ã »Ã »Ã ¬Ã ´Ã ± (*) Precautionary TAC. EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 50 000 (2) EC 50000 TAC 90 000 (*) Species: Blue whiting Zone V b 0, VI, VII Micromesistius poutassou BelgiÃ «/Belgique 0 Community waters. Danmark 0 Of which 5 000 tonnes may be fisheed either in ICES Divi ­ Deutschland sions V b (EC zone), VI, VÃ or VÃ I a, b, d. Ã Ã »Ã »Ã ¬Ã ´Ã ± 0 Available to all Member States except Spain, Portugal, EspaÃ ±a 20 000 0 Sweden and Finland. France 0 Excluding quantities allocated to Portugal under Council Ireland Regulation (EEC) No 3293/94 (O.J. No L 341 of 30. 12. Italia 1994, p. 5). Luxembourg (*) Precautionary TAC. Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 93 0000 0 EC 113 0000 TAC 340 0000 (*) 31 . 12. 94 Official Journal of the European Communities No L 363/23 Species: Blue whiting Micromesistius poutassou Zone Vm a, b, d BelgiÃ «/Belgique (') Of which 5 000 tonnes may be fisheed either in ICES Divi ­ Danmark sions V b (EC zone), VI, VÃ or VIÃ a, b, d. Deutschland (2) Available to all Member States except Spain, Portugal, Ã Ã »Ã »Ã ¬Ã ´Ã ± Sweden and Finland. EspaÃ ±a 10 000 (') (3) May be fished only in the waters under the sovereignty or France within the jurisdiction of France, or in international waters Ireland of the zone concerned. Italia (4) Excluding quantities allocated to Portugal under Council Luxembourg Regulation (EEC) No 3293/94 (O.J. No L 341 of 30. 12. Nederland 1994, p. 5). Ã sterreich (*) Precautionary TAC. Portugal Suomi/Finland Sverige United Kingdom 16 500 (2) (3) (4) EC 26 500 (4) TAC 26 500 (4) (*) Species: Blue whiting Zone VÃ I e Micromesistius poutassou BelgiÃ «/Belgique (') Available to all Member States except Sweden and Finland. Danmark (*) Precautionary TAC. Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 000 ( ») EC 1000 TAC 1000 (*) Species: Blue whiting Zone VÃ I c, DC, X, CECAF 34.1.1 (') Micromesistius poutassou BelgiÃ «/Belgique ( ·) Community waters . Danmark (2) May be fished only in the waters under the sovereignty or Deutschland within the jurisdiction of the Member State concerned, or in Ã Ã »Ã »Ã ¬Ã ´Ã ± the international waters of the zone concerned. EspaÃ ±a 44 000 (2) (*) Precautionary TAC. France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 11 000 (2) Suomi/Finland Sverige United Kingdom EC 55 000 TAC 55 000 (*) No L 363/24 Official Journal of the European Communities 31 . 12. 94 Species: Norway lobster Nephrops norvegicus Zone m a ('), HI b, c, d (') BelgiÃ «/Belgique (') Community waters . Danmark 3 550 (2) (2) No fishing of this quota may take place, in the Skagerrak, Deutschland 10 (3) within 4 miles of the baselines of the Kingdom of Norway. Ã Ã »Ã »Ã ¬Ã ´Ã ± (3) No fishing of this quota may take place, in the Skagerrak, EspaÃ ±a within 12 miles of the baselines of the Kingdom of Nor ­ France way. Ireland (*) Precautionary TAC. Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 1 270 (2) United Kingdom EC 4 830 TAC 4 830 (*) Species: Norway lobster Zone Ã a (*), IV (l) Nephmps norvÃ ©giens BelgiÃ «/Belgique 795 (') Community waters. Danmark 795 (*) Precautionary TAC. Deutschland 10 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 25 Ireland Italia Luxembourg Nederland 410 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 13 165 EC 15 200 TAC 15 200 (*) Species: Norway lobster Zone V b 0, VI Nephrops norvegicus BelgiÃ «/Belgique 0) Community waters. Danmark (*) Precautionary TAC. Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 25 France 100 Ireland 170 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 12 305 EC 12600 TAC 12 600 (*) 31 . 12. 94 Official Journal of the European Communities No L 363/25 Species: Norway lobster Nephwps norvegicus Zone VII BelgiÃ «/Belgique (*) Precautionary TAC. Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 1 200 France 4 860 Ireland 7 380 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 6 560 EC 20 000 TAC 20 000 (*) Species: Norway lobster Zone VIII a, b Nephrops norvegicus BelgiÃ «/Belgique (*) Precautionary TAC. Danmark , Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 410 France 6 390 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 6 800 TAC 6 800 (*) Species: Norway lobster Zone VHI c Nephrops norvegicus BelgiÃ «/Belgique (*) Precautionary TAC. Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 960 France 40 Ireland Italia / Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 1000 TAC 1000 (*) No L 363/26 Official Journal of the European Communities 31 . 12. 94 Species: Norway lobster Nephrops norvegicus Zone Yin d, e BelgiÃ «/Belgique (*) Precautionary TAC. Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 50 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 50 TAC 50 (*) Species: Norway lobster Zone IX, X, CECAF 34.1.1 C 1 ) Nephrops norvegicus BelgiÃ «/Belgique (') Community waters . Danmark (2) May be fished only in the waters under the sovereignty or Deutschland within the jurisdiction of the Member State concerned, or in Ã Ã »Ã »Ã ¬Ã ´Ã ± international waters of the zone concerned, except for EspaÃ ±a 625 (2) by-catches. France (*) Precautionary TAC. Ireland Italia Luxembourg Nederland Ã sterreich Portugal 1 875 (2) Suomi/Finland Sverige United Kingdom EC 2 500 TAC 2 500 (*) Species: Northern prawn Zone IÃ a Pandalus borealis BelgiÃ «/Belgique (') No fishing of this quota may take place, in the Skagerrak, Danmark 1 460 (') within 4 miles of the baselines of the Kingdom of Norway. Deutschland (2) This TAC and the corresponding allocations are valid only Ã Ã »Ã »Ã ¬Ã ´Ã ± until 31 March 1995 . EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 790 C 1) United Kingdom EC 2 250 TAC 2 250 (2) 31 . 12. 94 Official Journal of the European Communities No L 363/27 Species: Plaice Pleuronectes platessa Zone m a Skagerrak BelgiÃ «/Belgique 20 (') (*) Precautionary TÃ C. Danmark 2 910 (2) C 1 ) No fishing of this quota may take place, in the Skagerrak, Deutschland 10 (') within 12 miles of the baselines of the Kingdom of Nor ­ Ã Ã »Ã »Ã ¬Ã ´Ã ± way. EspaÃ ±a (2) No fishing of this quota may take place, in the Skagerrak, France within 4 miles of the baselines of the Kingdom of Norway. Ireland (3) This TÃ C and the corresponding allocations are valid only Italia until 31 March 1995 . Luxembourg Nederland 560 (') Ã sterreich Portugal Suomi/Finland Sverige 160 (2) United Kingdom EC 3 660 TAC 3 660 (3) (*) Species: Plaice Zone HI a Kattegat Pleuronectes platessa BelgiÃ «/Belgique (*) Precautionary TAC. Danmark 2 490 Deutschland 30 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 280 United Kingdom EC 2 800 , ' TAC 2 800 (*) Species: Plaice Zone Ã Ã b, c, d (') Pleuronectes platessa BelgiÃ «/Belgique 0 Community waters . Danmark 2 700 (*) Precautionary TAC. Deutschland 300 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 200 United Kingdom EC 3 200 TAC 3 200 (*) No L 363/28 Official Journal of the European Communities 31 . 12. 94 Species: Plaice Pleuronectes platessa Zone na ('), IV BelgiÃ «/Belgique 3 140 (!) Waters of the Community as constituted in 1994. Danmark 10 022 (2) Of which no more than 15 000 1 may be fished in wate » Deutschland 2 950 under the sovereignty or jurisdiction of Norway. Ã Ã »Ã »Ã ¬Ã ´Ã ± (3) This TAC and the corresponding allocations are valid only EspaÃ ±a until 31 March 1995. France 590 ^ Ireland Italia Luxembourg Nederland 19 660 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 14 540 EC 5U00 (2) TAC 51 100 (3) Species: Plaice Zone V b ('), VI, XÃ , XIV Pleuronectes platessa BelgiÃ «/Belgique (1) Community waters . Danmark (*) Precautionary TAC. Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 70 * Ireland 880 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 450 EC 2400 TAC 2400.(*) Species: Plaice Zone Vila Pleuronectes platessa BelgiÃ «/Belgique 115 Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 50 Ireland 1 445 Italia Luxembourg Nederland 35 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 155 EC 2 800 TAC 2 800 31 . 12. 94 Official Journal of the European Communities No L 363/29 Species: Plaice Pleuronectes platessa Zone VII b, c BelgiÃ «/Belgique (*) Precautionary TAC. Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 60 Ireland 240 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 300 TAC 300 (*) Spedes: Plaice Zone VII d, e Pleuronectes platessa BelgiÃ «/Belgique 1 310 Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 4 360 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 2 330 EC 8 000 TAC 8 000 Species: Plaice Zone VII f, g Pleuronectes platessa BelgiÃ «/Belgique 350 Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 620 beland 100 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 330 EC 1400 TAC 1 400 No L 363/30 Official Journal of the European Communities 31 . 12. 94 Species: Plaice Pleuronectes platessa Zone VII h, j , k BelgiÃ «/Belgique 80 (*) Precautionary TAC. Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 170 Ireland 590 Italia Luxembourg Nederland 340 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 170 EC 1 350 TAC 1 350 (*) Species: Plaice Zone VIH, IX, X, CECAF 34.1.1 0 Pleuronectes platessa BelgiÃ «/Belgique (0 Community waters. Danmark 0 May not be fished in the waters under the sovereignty or Deutschland jurisdiction of Spain and Portugal. Ã Ã »Ã »Ã ¬Ã ´Ã ± (*) Precautionary TAC. EspaÃ ±a " 120 France 460 (2) Ireland Italia Luxembourg Nederland Ã sterreich Portugal 120 Suomi/Finland Sverige United Kingdom EC 700 TAC 700 (*) Species: Pollack Zone V b 0, VI, Ã §Ã , XIV Pollachius pollachius BelgiÃ «/Belgique C1) Community waters . Danmark (*) Precautionary TAC. Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 20 France 530 Ireland 150 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Svolge United Kingdom 400 EC 1 100 TAC 1 100 (#) 31 . 12. 94 Official Journal of the European Communities No L 363/31 Species: Pollack Pollachius pollachius Zone VII BelgiÃ «/Belgique 440 (*) Precautionary TAC. Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 30 France 10 020 Ireland 1 070 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 2 440 EC 14 000 TAC 14 000 (*) Species: Pollack Zone VÃ I a, b Pollachius pollachius BelgiÃ «/Belgique (*) Precautionary TAC. Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 440 France 2 160 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 2 600 TAC 2 600 (*) Species: Pollack Zone VIHc Pollachius pollachius BelgiÃ «/Belgique (*) Precautionary TAC. Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 720 France 80 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 800 TAC 800 (*) No L 363/32 Official Journal of the European Communities 31 . 12. 94 Species: Pollack Pollachius pollachius Zone Vffld BelgiÃ «/Belgique (*) Precautionary TAC. Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± Espafia France 50 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 50 TAC 50 (*) Species: Pollack Zone VÃ I e Pollachius pollachius BelgiÃ «/Belgique (*) Precautionary TAC. Danmark C) Available to all Member States, except Sweden and Fin ­ Deutschland land. Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 100 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 100 (0 EC 100 TAC 100 (*) Species: Pollack Zone DC, X, CECAF 34.1.1 ( ») Pollachius pollachius BelgiÃ «/Belgique (') Community waters . Danmark (*) Precautionary TAC. Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± Espafia 430 France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 20 Suomi/Finland Sverige United Kingdom EC 450 TAC 450 (*) 31 . 12. 94 Official Journal of the European Communities No L 363/33 Species: Saithe Pollachius virens Zone na ( »), HIa,mb, c, dO.IV BelgiÃ «/Belgique 10 (2) (') Community waters. Danmark 1 400 (3) (2) No fishing of this quota may takÃ © place, in the Skagerrak, Deutschland 3 530 (2) within 12 miles of the baselines of the Kingdom of Nor ­ Ã Ã »Ã »Ã ¬Ã ´Ã ± way. EspaÃ ±a (3) No fishing of this quota may take place, in the Skagerrak, France 8 320 (2) within 4 miles of the baselines of the Kingdom of Norway. Ireland (4) Of which no more than 13 500 1 may be fished in waters Italia under the sovereignty or jurisdiction of Norway. Luxembourg (s) This TAC and the corresponding allocations are valid only Nederland 40 (2) until 31 March 1995 . Ã sterreich Portugal Suomi/Finland Sverige 190 (3) United Kingdom 2 710 (2) EC 16 200 (4) TAC 16 200 (5) Species: Saithe Zone V b ('), VI, Ã §Ã , XÃ V Pollachius virens BelgiÃ «/Belgique 0) Community waters . Danmark Deutschland 1 065 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 10 555 Ireland 505 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 3 875 EC 16 000 TAC 16 000 Species: Saithe Zone VÃ , VTH, IX, X, CECAF 34.1.1 Pollachius virens BelgiÃ «/Belgique 40 (2) (0 Community waters . Danmark (2) May not be fished in the waters under the sovereignty or Deutschland jurisdiction of Spain and Portugal. Ã Ã »Ã »Ã ¬Ã ´Ã ± (*) Precautionary TAC. EspaÃ ±a France 7 870 (2) Ireland 3 940 (2) Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 2 150 (2) EC 14 000 Ã » TAC 14 000 (*) No L 363/34 Official Journal of the European Communities 31 . 12. 94 Species: Atlantic salmon Salmo salar Zone mb, c, d 0 0 BelgiÃ «/Belgique 0 Community waters. Danmark 101 640 0 0 Excluding Sub-division 32 of IBSFC. Deutschland 11310 0 (3) Expressed by number. Ã Ã »Ã »Ã ¬Ã ´Ã ± (4) Of which, for Germany and Denmark together, no more Espafia than 3 000 salmons may be fished in the Estonian rone, no France more than 1 000 salmons in the Latvian zone, and no more Ireland than 700 salmons in the Lithuanian zone. Italia (s) Of which no more than 1 000 salmons may be fished in Luxembourg Estonian waters . Nederland Ã sterreich Portugal Suomi/Finland 125 740 (3) (5) Sverige 135 895 0 United Kingdom 0 EC 374 585 (3) (4) TAC 377 085 (3) Species: Atlantic salmon Zone Sub-division 32 of IBSFC Salmo sedar BelgiÃ «/Belgique C) Expressed by number. Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± Espafia France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 97 680 0) Sverige United Kingdom EC 97 680 0 TAC 97 680 0 31 . 12. 94 Official Journal of the European Communities No L 363/35 Species: Mackerel Scomber scombrus Zone D a 0, ffl a, HI b, c, d 0, IV BelgiÃ «/Belgique 220 0 (') Community waters. Danmark 5 740 (3) (4) (5) (2) No fishing of this quota may take place, in the Skagerrak, Deutschland 230 0 within 12 miles of the baselines of the Kingdom of Nor ­ Ã Ã »Ã »Ã ¬Ã ´Ã ± way. EspaÃ ±a 0 No fishing of this quota may take place, in the Skagerrak, France 690 0 (6) within 4 miles of the baselines of the Kingdom of Norway. Ireland 0 Of which 820 tonnes may be fished from 1 October to Italia 31 December 1995 in EC waters between latitudes 59 ° N Luxembourg and 62 ° N and longitudes 4 ° W and 6 ° W. Nederland 690 0 0 0 Of which no more than 12 000 tonnes may be fished in Ã sterreich ICES Divisions Ã I a, IV b, c. Portugal 0 Of which no more than 200 tonnes may be fished in ICES Suomi/Finland Divisions HI a, IV b, c . Sverige 1 950 0 0 0 Of which no more than 200 tonnes may be fished in ICES United Kingdom 640 0 0 Divisions IÃ a, Ã V b, c . 0 No part of this quota may be fished in Division Ã V c . EC 10 160 0 Of which no more than 200 tonnes may be fished in ICES Divisions IÃ a, IV b, c . TAC 10 160 (10) 0 1) (10) This TAC and the corresponding allocations are valid only until 31 March 1995 . (n) Including 560 tonnes accruing from conditions defined in footnote 4) of the Annex of the Agreed Records of Conclu ­ sions of Fisheries Consultations between the European Community, Sweden and Norway. Brussels, 1 December 1994. Species: Mackerel Zone Ã a (0, V b 0, VI, VÃ , VIÃ a, b, d, e, Ã §Ã , XÃ V Scomber scombrus BelgiÃ «/Belgique 0 Except Community waters. Danmark 0 Community waters . Deutschland 16 760 0 0 0 May not be fished in the waters under the sovereignty or Ã Ã »Ã »Ã ¬Ã ´Ã ± jurisdiction of Spain. EspaÃ ±a 20 0 0 Of which 1 320 tonnes may be fished from 1 October to France 11 170 0 0 31 December 1995 in EC waters of ICES Division IV a. Ireland 55 860 0 0 0 May not be fished in the waters under the sovereignty or Italia jurisdiction of Spain. Luxembourg 0 Of which 880 tonnes may be fished from 1 October to Nederland 24 440 0 0 31 December 1995 in EC waters of ICES Division TV a. Ã sterreich 0 Of which 4 410 tonnes may be fished from 1 October to Portugal 31 December 1995 in EC waters of ICES Division IV a. Suomi/Finland 0 Of which 1 930 tonnes may be fished from 1 October to Sverige 31 December 1995 in EC waters of ICES Division Ã V a. United Kingdom 153 640 0 0 0 Of which 12 060 tonnes may be fished from 1 October to 31 December 1995 in EC waters of ICES Division IV a. EC 261 890 (10) This TAC and the corresponding allocations are valid only until 31 March 1995 . TAC 275 000 (10) No L 363/36 Official Journal of the European Communities 31 . 12 . 94 Species: Mackerel Scomber scombrus Zone Vni c, IX, X, CECAF 34. 1.1 ( ») BelgiÃ «/Belgique (') Community waters . Danmark (2) May be fished only in the waters under the sovereignty or Deutschland within the jurisdiction of the Member State concerned, or in Ã Ã »Ã »Ã ¬Ã ´Ã ± the international waters of the zone concerned. EspaÃ ±a 30 140 (2) (3) (3) Of which 3 000 tonnes may be fished in waters of ICES France 200 (4) Division VIÃ b under the sovereignty or within the jurisdic ­ Ireland tion of Spain. Italia (4) May not be fished in the waters under the sovereignty or Luxembourg jurisdiction of Spain and Portugal. Nederland (*) Precautionary TAC. Ã sterreich Portugal 6 230 (2) Suomi/Finland Sverige United Kingdom EC v 36 570 TAC 36 570 (*) Species : Common sole Zone ÃÃ a, IÃ b, c , d (') Solea solea BelgiÃ «/Belgique ( ¡ ) Community waters . Danmark 1 890 (2) (2) No fishing of this quota may take place, in the Skagerrak, Deutschland 110 (3) within 4 miles of the baselines of the Kingdom of Norway. Ã Ã »Ã »Ã ¬Ã ´Ã ± (3) No fishing of this quota may take place, in the Skagerrak, EspaÃ ±a within 12 miles of the baselines of the Kingdom of Nor ­ France way. Ireland (*) Precautionary TAC. Italia Luxembourg Nederland 180 (3) Ã sterreich Portugal Suomi/Finland Sverige 70 (2) United Kingdom EC 2 250 TAC 2 250 (*) Species: Common sole Zone Ã , Ã V Solea solea BelgiÃ «/Belgique 2 335 Danmark 1 065 Deutschland 1 865 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 465 Ireland Italia Luxembourg Nederland 21 070 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 200 EC 28 000 TAC 28 000 31 . 12. 94 Official Journal of the European Communities No L 363/37 Species: Common sole Solea solea Zone VbC), VI, Xn, XIV BelgiÃ «/Belgique (0 Community waters . Danmark (*) Precautionary TAC. Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland 125 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 30 EC 155 TAC 155 (*) Species: Common sole Zone VII a Solea solea BelgiÃ «/Belgique 635 Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 10 Ireland 160 Italia Luxembourg Nederland 205 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 290 EC 1 300 TAC 1 300 Species: Common sole Zone VII b, c Solea solea BelgiÃ «/Belgique (*) Precautionary TAC. Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 15 Ireland 60 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 75 TAC 75 (*) No L 363/38 Official Journal of the European Communities 31 . 12. 94 Species: Common sole Solea solea Zone VII d BelgiÃ «/Belgique 1 025 Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 2 045 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 730 EC 3 800 TAC 3 800 Species: Common sole Zone VII e Solea solea BelgiÃ «/Belgique 35 Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± Espana France 360 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 555 EC 950 TAC 950 Species: Common sole Zone VII f, g Solea solea BelgiÃ «/Belgique 685 Danmark ' Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 70 Ireland 35 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 310 EC 1 100 TAC 1 100 31 . 12. 94 Official Journal of the European Communities No L 363/39 Species: Common sole Solea solea Zone VII h, j , k BelgiÃ «/Belgique 60 (*) Precautionary TAC. Danmark Deutschland * Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 120 Ireland 325 Italia Luxembourg Nederland 95 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 120 EC 720 TAC 720 (*) v Species: Common sole Zone VIII a, b Solea solea BelgiÃ «/Belgique 75 (') (') May be fished only in die waters under the sovereignty or Danmark within the jurisdiction of France, or in the international Deutschland waters of the zone concerned. Ã Ã »Ã »Ã ¬Ã ´Ã ± (2) May be fished only in the waters under the sovereignty or EspaÃ ±a 15 (2) within the jurisdiction of the Member State concerned, or in France 5 500 (') international waters of the zone concerned. Ireland ' Italia Luxembourg Nederland 410 C1) Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 6000 TAC 6 000 Species: Common sole Zone VIÃ c, d, e, IX; X, CECAF 34.1.1 Q) Solea spp. BelgiÃ «/Belgique ( ·) Community waters . Danmark (2) May be fished only in the waters under the sovereignty or Deutschland within the jurisdiction of Spain and Portugal, or in the Ã Ã »Ã »Ã ¬Ã ´Ã ± international waters of the zone concerned. EspaÃ ±a 755 (2) (*) Precautionary TAC. France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 1 245 (2) Suomi/Finland Sverige United Kingdom EC 2 000 TAC 2 000 (*) No L 363/40 Official Journal of the European Communities 31 . 12. 94 Species: Sprat Sprattus sprattus Zone ma BelgiÃ «/Belgique 0) Includes all by-catches of all other species which are caught Danmark 9 610 (0 (2) when fishing for sprat and which are landed unsorted not ­ Deutschland 20 C1) (3) withstanding Article 5, paragraph 2 of this regulation, para ­ Ã Ã »Ã »Ã ¬Ã ´Ã ± graphs 1 and 2 of Council Regulation (EEC) No 3094/86 of EspaÃ ±a 7 Oktober 1986 (OJ. No L 288, 11 . 10. 86, p. 1). France (2) No fishing of this quota may take place, in the Skagerrak, Ireland within 4 miles of the baselines of Ã ie Kingdom of Norway. Italia (3) No fishingof this quota may take place, in the Skagerrak, Luxembourg within 12 miles of the baselines of the Kingdom of Nor ­ Nederland way. Ã sterreich (4) This TAC and the corresponding allocations are valid only Portugal until 31 March 1995. Suomi/Finland (*) Precautionary TAC. Sverige 3 630 0 (2) United Kingdom EC 13 260 (0 TAC 13 260 0 (4) (*) Species: Sprat Zone* IÃ b, c, d 0 Sprattus sprattus BelgiÃ «/Belgique 0 Community waters . Danmark 45 270 0 Of which, for Germany and Denmark together, no more Deutschland 27 170 than 4 000 1 may be fished in the Estonian zone, no more Ã Ã »Ã »Ã ¬Ã ´Ã ± than 6 000 1 in die Latvian zone, and no more than 2 000 1 EspaÃ ±a in the Lithuanian zone. France 0 Of which no more than 1 500 1 may be fished in the Esto ­ Ireland nian zone. Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 21220 0 Sverige 75 740 United Kingdom EC 169400 0 TAC 181400 Species: Sprat Zone Ã a 0, IV 0 Sprattus sprattus BelgiÃ «/Belgique 1 500 (0 Community waters . Danmark 1 500 0 Available to all Member States except Spain, Portugal, Deutschland 1 500 Sweden and Finland. Ã Ã »Ã »Ã ¬Ã ´Ã ± 0 Including sandeel. EspaÃ ±a (*) Precautionary TAC. France 1 500 Ireland Italia Luxembourg Nederland 1 500 Ã sterreich Portugal Suomi/Finland Sverige 1 330 0 United Kingdom 1 500 139 670 0 EC 150 000 TAC 170 000 (*) 31 . 12. 94 Official Journal of the European Communities No L 363/41 Species: Sprat Sprattus sprattus Zone VII d, e BelgiÃ «/Belgique 60 (*) Precautionary TAC. Danmark 3 900 Deutschland 60 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 840 Ireland Italia Luxembourg Nederland 840 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 6 300 EC 12 000 TAC 12 000 (*) Species: Horse mackerel Zone Ã a 0, Ã V (') Trachurus spp. BelgiÃ «/Belgique 0 Community waters . Danmark 0 Available to all Member States except Spain, Portugal, Deutschland Sweden and Finland. Ã Ã »Ã »Ã ¬Ã ´Ã ± 0 Of which a maximum of 50% may be fished before EspaÃ ±a 1 August 1995 . France (*) Precautionary TAC. Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 55 000 0 0 EC 60 000 TAC 60 000 (*) Species: Horse mackerel Zone V b 0, VI, VÃ , VÃ Ã a, b, d, e, Ã §Ã , XIV Trachurus spp. BelgiÃ «/Belgique 0 Community waters . Danmark 0 Available to all Member States except Spain, Portugal, Deutschland Sweden and Finland. Ã Ã »Ã »Ã ¬Ã ´Ã ± 0 Of which a maximum of 50% may be fished before EspaÃ ±a 31 000 1 August 1995 . France 0 Excluding quantities allocated to Portugal under Council Ireland Regulation (EEC) No 3293/94 (O.J. No L 341 of 30. 12. Italia 1994, p . 5). Luxembourg 0 May not be fished in the waters under the sovereignty or Nederland jurisdiction of Spain and Portugal. Ã sterreich (*) Precautionary TAC. Portugal Suomi/Finland Sverige United Kingdom 262 000 0 0 0 0 EC 293 000 0 0 0 TAC 300 000 0 0 0 (*) No L 363/42 Official Journal of the European Communities 31 . 12. 94 Species: Horse mackerel Trachurus spp. Zone Vin c, IX BelgiÃ «/Belgique Q May be fished in the waters under the sovereignty or within Danmark the jurisdiction of the Member State concerned, or in inter ­ Deutschland national waters of the zone concerned, except for Ã Ã »Ã »Ã ¬Ã ´Ã ± 2 2S0 tonnes which may be fished in the waters under the EspaÃ ±a . 39 270 0 sovereignty or within the jurisdiction of Portugal. France 500 0 (2) Excluding ICES Sub-area DC. Ireland (3) May be fished in the waters under the sovereignty or within Italia the jurisdiction of the Member State concerned, or in inter ­ Luxembourg national waters of the zone concerned, except for Nederland 2 250 tonnes which may be fished in the waters under the Ã sterreich sovereignty or within the jurisdiction of Spain. Portugal 33 230 0 Suomi/Finland Sverige United Kingdom EC 73 000 TAC 73 000 Species: Norway pout Zone Ã a O, Ã a, Ã V 0 Trisopterus esmarki BelgiÃ «/Belgique (') Community waters. .Danmark (2) Available to all Member States except Spain, Portugal, Deutschland Sweden and Finland. Ã Ã »Ã »Ã ¬Ã ´Ã ± 0 For Danish and Swedish vessels, no fishing for this TAC EspaÃ ±a may take place in the Skagenrak within four miles of the France baselines of the Kingdom of Norway. For other Member Ireland States, no fishing of this TAC may take place in the Italia Skagerrak within 12 miles of the baselines of the Kingdom Luxembourg of Norway. Nederland (*) Precautionary TAC. Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 180 000 (2) (3) EC 180000 TAC 180 000 (*) Species: Other species Zone Ã a 0, IV 0 BelgiÃ «/Belgique (2) 0 Community waters. Danmark (2) (2) No limitation. Deutschland (2) (3) 750 tonnes are reserved for by-catches of horse mackerel in, Ã Ã »Ã »Ã ¬Ã ´Ã ± (2) inter alia, fishing for mackerel; prawns (Pandalus) only as EspaÃ ±a by-catch. France (2) Ireland 0 Italia (2) Luxembourg (2) Nederland 0 Ã sterreich (2) Portugal Suomi/Finland Sverige 1 000 (3) United Kingdom 0 EC 0 TAC 0 31 . 12. 94 Official Journal of the European Communities No L 363/43 ANNEX II EXIT WINDOW (Model 1) Two exit windows with plastic coated, fully opened diamond meshes shall be attached to the cod end of trawls and Danish seines in the cod fishery. The mesh opening shall be no less than 105 mm. The exit windows shall be attached with a separate piece of netting (between the ordinary diamond meshes and the meshes of the exit window). The mesh size of the separate netting shall be identical to the bar length of the exit window netting times the square root of two. The exit window shall be attached on both sides of the cod end, and the distance between the rear end of the cod end and the window shall be 40 to 50 cm. The length of the window shall be 80 % of the total length of the cod end and the height of the window shall be 50 cm. The window shall be mounted in a way that gives and opening between the upper and lower seams of the window of 15 to 20 cm. EXIT WINDOW (Model 2) Identification: The windows shall be rectangular sections of netting in the cod end. There shall be two windows in the cod end. Size: Each window shall have a minimum width of 45 cm along its entire length. Each window shall have a minimum length of 3,5 m measured along its sides (Figure 1 ). Netting (Figure 2): The meshes in the windows shall have a minimum size of 105 mm. They shall be square meshes, i.e. all four sides of the window netting will be cut all bars . The netting shall be mounted such that the bars run parallel and perpendicular to the length of the cod end. The window width shall be eight open square meshes. The length shall be between 57 and 62 square meshes. Location: The cod end shall be divided into upper and lower pannels by selvedges running down the port and starboard sides. The two windows shall be located in the lower pannel, immediately adjacent to and below the selvedges. The windows shall terminate a minimum of 2 m and a maximum of 2,5 m from the codline (Figure 1). The forward end of the window shall be joined to eight meshes width of the normal cod end netting. One side shall join to the selvedge or be joined immediately adjacent to the selvedge and the other side shall be joined to the normal cod end lower pannel netting following a straight all knots cut (Figure 3). Mesh size m the whole cod end: All parts of the cod end shall conform to a minimum mesh size of 105 mm. No L 363/44 Official Journal of the European Communities 31 . 12. 94 Diagram (Exit window model 1) 31 . 12. 94 Official Journal of the European Communities No L 363/45 Figure 1 Position of the square mesh windows in the cod end A suggested specification No L 363/46 Official Journal of the European Communities 31 . 12. 94 Figure 2 Netting in the square mesh windows A suggested specification 31 . 12. 94 Official Journal of the European Communities No L 363/47 Figure 3 Inserting the window in the cod end